Citation Nr: 0922637	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from June 1950 to 
June 1953 and from August 1953 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2007, before the AOJ's initial adjudication of the claim.

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores, supra, at 47.  

While the notification did not specifically include notice to 
the Veteran that, to substantiate an increased rating claim, 
he must provide, or ask VA to obtain, medical or lay evidence 
demonstrating the effect that worsening of his condition has 
on his daily life, the Board notes that the Veteran was 
apprised of this in correspondence dated in May 2008.  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's increased rating 
claim, the claim was properly re-adjudicated in June 2008, 
which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, and secured an examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.  

The Veteran contends that his PTSD is more disabling than the 
currently assigned 30 percent rating.  He contends that he 
has trouble sleeping, nightmares, night sweats, and anger 
outbursts.  

The Veteran was afforded a VA examination in May 2007.  His 
medical record was reviewed.  It was noted that the Veteran 
was retired for many years following employment of twenty 
years.  He reported having children and grandchildren.  The 
Veteran reported that he and his wife had many friends, 
particularly among retired military people who live in his 
neighborhood.  He enjoyed going to a hobby shop and working 
on small engines and automobiles.  He showed no impairment of 
thought processes, but was somewhat circumstantial in his 
speech.  He denied delusions and hallucinations.  He made 
good eye contact, but sometimes was tearful particularly when 
talking about his experiences in Vietnam.  He denied suicidal 
or homicidal thoughts.  He was oriented in all spheres, and 
was easily able to maintain his personal hygiene.  His wife 
reported that he had some memory problems; the Veteran felt 
that his memory was quite adequate.  He denied obsessive, 
ruminative thoughts or ritualistic, compulsive behavior.  His 
speech sometimes showed circumstantiality, but was generally 
logical and the rate and flow were normal.  He showed no 
signs of panic attacks.  His mood appeared to be good.  He 
denied any problems with impulse control.  He admitted that 
he had nightmares, and sometimes spoke and struck out in his 
sleep.  The Veteran reported that he did have problems with 
anger, but that medication helped.  He enjoyed socializing 
with his friends, and appeared to enjoy much of what went on 
with his life.  Following testing, it was noted that the 
Veteran achieved a score that suggested a mild neurocognitive 
disorder; those problems did not appear to reach the point of 
a diagnosable cognitive impairment, but it was noted that the 
Veteran took medication to help with his memory.  The 
Veteran's diagnoses included rule out early dementia.  His 
Global Assessment of Functioning (GAF) score was 70 in that 
he had mild symptoms which principally interfered with his 
sleep.  The examiner opined that the Veteran showed only a 
mild detriment in functioning and mood since his last 
examination in 2004.  He continued to show the signs and 
symptoms of PTSD including nightmares, hypervigilance, and 
startle response.  He was, however, able to maintain social 
relations with his friends and with his family.  Overall, the 
examiner opined that there had been only a slight decrease in 
the Veteran's overall functioning since the last examination 
two years earlier.

Of record are numerous VA treatment records dated from June 
2001 to December 2007.  Many of the records document the 
Veteran's treatment for his PTSD.  The records show that his 
GAF scores ranged from 42 to 65.  They document the Veteran's 
nightmares, flashbacks, and memory problems.  One record 
shows that his mood was anxious, while others show a 
cheerful, bright, and pleasant mood.  Some records show 
impaired or poor insight.  A record dated in December 2006 
includes a diagnosis of question dementia.  The Veteran's 
wife reported that the Veteran was gradually having problems 
with his cognitive functioning, especially his memory.  The 
record noted that the Veteran was 74 years old.  Some 
problems of recall to some events was noted.  
The most recent record dated in December 2007 shows that the 
Veteran appeared depressed.  His wife reported that he was 
getting more isolative, easily irritable, and sometimes 
thought of suicide.  He was reported to have been having more 
nightmares and flashbacks.  His wife further claimed that the 
Veteran was getting more easily stressed with sudden loud 
noises, was getting more paranoid, was forgetting more with 
decreased attention and concentration, as well as getting 
more disoriented.  He got upset easily.  His GAF score was 
42.  

The Veteran submitted lay statements from two of his children 
that were received in April 2008.  They show that the Veteran 
had moments of depression and bad memories of Vietnam.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  
38 C.F.R. § 4.130.  

A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

Here, evidence shows that the Veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent rating and that a higher 
rating is not warranted at any time during the pendency of 
this claim for increase.  38 C.F.R. § 4.7.  

The Board acknowledges the Veteran's contention that his PTSD 
warrants a higher rating.  However, the Board notes that 
voluminous VA treatment records dated through December 2007 
and the VA examination do not support the Veteran's 
contention.  The records do not show problems akin to 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The Board acknowledges that at the VA 
examination, the Veteran's speech was reported to be somewhat 
circumstantial.  However, it was generally logical and the 
rate and flow were normal.  Additionally, the VA treatment 
records do not show circumstantial speech.  With regards to 
the Veteran's memory problems, a 30 percent rating takes into 
account mild memory loss.  Moreover, the record indicates 
that the Veteran might have other causes for his memory 
problems.  The December 2006 VA treatment record noted 
concern for dementia.  The May 2007 examiner noted that 
testing revealed a score that suggested a mild neurocognitive 
disorder, and the Veteran's diagnosis included rule out early 
dementia.  Regardless of whether the Veteran has impairment 
of short- and long-term memory because of PTSD, or another 
disability, the Veteran still does not meet the criteria 
required for a 50 percent rating.  The Board notes that the 
May 2007 examiner opined that the Veteran showed only a mild 
detriment in functioning and mood since his last examination 
in 2004.  While the Veteran might have a mild detriment in 
functioning, the record does not suggest that the detriment 
equates to the criteria required for a 50 percent rating.  As 
noted by the examiner the Veteran was able to maintain social 
relations with his friends and with his family.  The Board 
acknowledges that the December 2007 treatment record shows 
that the Veteran was getting more easily stressed, more 
paranoid, had more memory problems with decreased attention 
and concentration, as well as getting more disoriented.  
However, the record does not indicate flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.  As such, it does not show that the Veteran's 
symptoms equate to the criteria required for a 50 percent 
rating.  

For the reasons set forth above, the Veteran's PTSD symptoms 
cannot be said to equate to the criteria required for a 50 
percent rating.  In other words, the disability picture 
evident in the record strongly suggests that the difficulties 
experienced by the Veteran are better described by the 
criteria for the 30 percent rating.  The evidence does not 
show that the Veteran has occupational and social impairment 
with reduced reliability and productivity.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the Veteran's GAF scores have been between 
42 and 70.  According to the DSM-IV, a GAF score of 41 to 50 
is indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51-60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school function (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

The Board finds that the Veteran's GAF scores of 61-70 
coincides with his stated symptoms and a rating of 30 
percent.  The Board also finds that the Veteran's lower GAF 
scores do not coincide with symptoms as reported by the 
examiner and the consistent symptoms documented by the VA.  
In this case, notwithstanding the GAF scores lower than 61, 
the Board reiterates that the Veteran's assigned GAF scores 
are not dispositive of the evaluation and must be considered 
in light of the actual symptoms of the Veteran's disorder.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the PTSD has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the Veteran's PTSD has an effect on employability, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to an increased rating for PTSD, evaluated as 30 
percent disabling, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


